DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 16681555 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell (US #10,933,991) in view of Evulet (PGPub #2017/0057648).
Regarding claim 1, Cottrell teaches a propulsion system for an aircraft, comprising: a plenum (112) having an intake port (112, and 114 as seen in figure 5) and an output port (112, and 118 as seen in figure 5); a fan (120) coupled to a motor configured to power the fan (Column 10, lines 24-30), the powered fan configured to compress ambient air entering the intake port (120 as seen in figure 5, and Column 1, lines 44-59); one or more additional outlets (116) fluidically coupled to the plenum (112 and 116 as seen in figure 5) via one or more valves (112, 116, 150 and 151 as seen in figure 5); and a nozzle disposed within the output port (118, 150, and 152 as seen in figure 5), the nozzle comprising a set of vanes (152 as seen in figure 5), wherein: the system operates in a first configuration in which the nozzle vanes are closed and the compressed ambient air exits the plenum only through the one or more valves into the one or more additional outlet (As can be seen in figure 5, the nozzle vanes 152 are closed and the additional outlet valve is open, and Column 9, lines 30-40, and Column 10, lines 4-19), the system operates in a second configuration in which the one or more valves are closed, the nozzle vanes are (As can be seen in figure 6, the nozzle vanes 152 are open and the additional outlet valve is closed, and Column 8, lines 41-58, and Column 10, lines 4-19), and the system operates in a third configuration in which the nozzle vanes are partially closed and the compressed ambient air exits the plenum partially through the one or more valves into the one or more additional outlets (Column 9, line 56-Column 10, line3, this teaches that the nozzles vanes are moved to an intermediate position and it allows air to exit out of both the outlet port and through the valves and on through the additional outlet).  But, Cottrell does not teach that the additional outlet leads into an ejector.
However, Evulet does teach that the additional outlet leads into an ejector (Paragraph 22, lines 1-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the outlet lead into an ejector because Cottrell and Evulet are both aircrafts that can redirect the air leaving the engine to help provide additional stability and control to the system.  The motivation for having the outlet lead into an ejector is that ejectors is that it helps to reduce the negative effects that are generated when the pressurized air from the aircraft is added to the ambient air.
Regarding claim 2, Cottrell as modified by Evulet teaches the system of claim 1, but Cottrell does not teach that the ejectors are rotatable through at least a 90 angle with respect to the plenum.  But Evulet does teach that the ejectors are rotatable through at least a 90 angle with respect to the plenum (Paragraph 28, lines 16-20)
Regarding claim 3, Cottrell as modified by Evulet teaches the system of claim 1, but Cottrell does not teach that the one or more ejectors comprise: a convex surface; a diffusing structure coupled to the convex surface; at least one conduit coupled to the convex surface and configured to introduce to the convex surface the compressed ambient air; and an intake structure coupled to the convex surface and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle, wherein the diffusing structure-13-FOSTER GARVEY PC165791111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBERSEATTLE, WASHINGTON 98101-3299 PHONE (206) 447-4400 FAX (206) 447-9700comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid.  However, Evulet does teach that the one or more ejectors comprise: a convex surface (Paragraph 22, lines 1-22); a diffusing structure coupled to the convex surface (Paragraph 23, lines 1-13); at least one conduit coupled to the convex surface and configured to introduce to the convex surface the compressed ambient air (Paragraph 22, lines 1-22); and an intake structure coupled to the convex surface and configured to introduce to the diffusing structure a secondary fluid accessible to the vehicle (Paragraph 22, lines 1-22, and Paragraph 23, lines 1-13), wherein the diffusing structure-13- FOSTER GARVEY PC165791111 THIRD AVENUE, SUITE 3000CUSTOMER NUMBERSEATTLE, WASHINGTON 98101-3299PHONE (206) 447-4400 FAX (206) 447-9700comprises a terminal end configured to provide egress from the system for the introduced primary fluid and secondary fluid (Paragraph 23, lines 1-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a primary fluid introduced to the ejector on a convex surface and a secondary fluid introduced by a by an intake that meet and exit through a diffusing structure because Cottrell and Evulet are both aircrafts that can redirect the air leaving the engine to help provide additional stability and control to the system.  The motivation for having a primary fluid introduced to the ejector on a convex surface and a secondary fluid introduced by a by an intake that meet and exit through a diffusing structure is that it allows the ejector to utilize the Coanda effect which helps to have the fluid have a controlled initial mixing with the ambient air which helps to smooth out the transition of the air from the ejector to the free stream.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647